Citation Nr: 0301343	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  97-07 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from July 1980 
to June 1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.                  

By an October 1998 action, the Board remanded this case 
for additional development.

The Board notes that in the Appellant's Brief, submitted 
in January 2003 by the Disabled American Veterans (DAV), 
the appellant's representative, the DAV raised the issue 
of entitlement to separate 10 percent ratings for the 
appellant's service-connected bilateral tinnitus.  This 
issue has not been developed for appellate consideration 
and is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  On a VA audiometry examination in August 2002, the 
appellant's average right ear pure tone air conduction 
threshold for frequencies of 1,000, 2,000, 3,000, and 
4,000 Hertz (pertinent frequencies) was 38 decibels; his 
speech discrimination was 92 percent correct in the right 
ear (Level I).  

2.  On a VA audiometry examination in August 2002, the 
appellant's average left ear pure tone air conduction 
threshold for the pertinent frequencies was 29 decibels; 
his speech discrimination was 100 percent correct in the 
left ear (Level I).  





CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6100 (1998); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2002).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By rating decision in October 1989, service connection was 
established for bilateral hearing loss.  At that time, a 
zero percent disabling rating under Diagnostic Code 6100, 
effective from June 13, 1989, was assigned for the 
appellant's service-connected bilateral hearing loss.  

In March 1996, the RO received outpatient treatment 
records from the VA Medical Center (VAMC) in Dallas, 
Texas, from November 1995 to January 1996.  The records 
show that in January 1996, the appellant underwent an 
audiological evaluation.  At that time, the examination 
revealed that the appellant had pure tone air conduction 
threshold levels in the right ear at 1,000, 2,000, 3,000, 
and 4,000 Hertz as follows: 10, 5, 65, and 55 decibels, 
respectively, with a pure tone air average of 34 decibels.  
In the left ear for the same frequencies, he had pure tone 
air conduction threshold levels of 5, 0, 35, and 40 
decibels, with a pure tone average of 20 decibels.  Speech 
discrimination percentages were 96 percent in his right 
ear and 100 percent in his left ear.  The examiner 
interpreted the results as showing high frequency 
sensorineural hearing loss.  The examiner also recommended 
that the appellant be fitted with hearing aids.

In February 1997, the RO received additional records from 
the Dallas VAMC, from November 1995 to January 1996.  The 
records reflect that in October 1996, the appellant 
underwent another audiological evaluation.  At that time, 
the examination revealed that the appellant had pure tone 
air conduction threshold levels in the right ear at 1,000, 
2,000, 3,000, and 4,000 Hertz as follows: 10, 10, 65, and 
55 decibels, respectively, with a pure tone air average of 
35 decibels.  In the left ear for the same frequencies, he 
had pure tone air conduction threshold levels of 10, 10, 
40, and 45 decibels, with a pure tone average of 26 
decibels.  Speech discrimination percentages were 100 
percent in his right ear and 96 percent in his left ear.  
The examiner interpreted the results as showing bilateral 
moderate high frequency sensorineural hearing loss, with 
the right ear worse than the left ear.

In February 1997, a hearing was conducted at the RO.  At 
that time, the appellant testified that he had been 
wearing hearing aids for the past year.  (Transcript (T.) 
at page (pg.) 2).  The appellant indicated that without 
the hearing aids, he had a hard time understanding people 
in general.  (Id.).  He also noted that he had a difficult 
time understanding people on the telephone.  (Id.).

In January 1998, the appellant underwent a VA audiometric 
examination.  At that time, the examination revealed that 
the appellant had pure tone air conduction threshold 
levels in the right ear at 1,000, 2,000, 3,000, and 4,000 
Hertz as follows: 10, 10, 65, and 65 decibels, 
respectively, with a pure tone average of 38 decibels.  In 
the left ear for the same frequencies, he had pure tone 
air conduction threshold levels of 10, 15, 45, and 50 
decibels, with a pure tone average of 30 decibels. Speech 
discrimination percentages were 96 percent in his right 
ear and 96 percent in his left ear.

In August 1998, a video conference hearing was held before 
the undersigned member of the Board.  At that time, the 
appellant testified that he had problems hearing people in 
crowded places and that he had trouble hearing people on 
the telephone. (T. at pg. 3).  The appellant stated that 
his hearing loss had worsened in the last several years. 
(T. at pg. 5).  Specifically, the appellant indicated that 
there had been a significant change in his hearing since 
his last VA audiological evaluation in January 1998.  (T. 
at pg. 6).

In January 1999, the appellant underwent a VA audiometric 
examination.  At that time, the examination revealed that 
the appellant had pure tone air conduction threshold 
levels in the right ear at 1,000, 2,000, 3,000, and 4,000 
Hertz as follows: 15, 10, 70, and 65 decibels, 
respectively, with a pure tone average of 40 decibels.  In 
the left ear for the same frequencies, he had pure tone 
air conduction threshold levels of 15, 15, 45, and 50 
decibels, with a pure tone average of 31 decibels. Speech 
discrimination percentages were 92 percent in his right 
ear and 92 percent in his left ear.  The diagnosis was 
bilateral high frequency sensorineural hearing loss.  

A VA audiometric examination was conducted in August 2002.  
At that time, the appellant stated that he wore bilateral 
hearing aids, but that he was employed as a barber and was 
unable to wear the hearing aids when he was cutting hair.  
The examination revealed that the appellant had pure tone 
air conduction threshold levels in the right ear at 1,000, 
2,000, 3,000, and 4,000 Hertz as follows: 5, 10, 70, and 
65 decibels, respectively, with a pure tone average of 38 
decibels.  In the left ear for the same frequencies, he 
had pure tone air conduction threshold levels of 10, 5, 
50, and 50 decibels, with a pure tone average of 29 
decibels.  Speech discrimination percentages were 92 
percent in his right ear and 100 percent in his left ear.  
The diagnosis was bilateral high frequency sensorineural 
hearing loss.


II.  Analysis

VA assigns disability evaluations in accordance with the 
Schedule for Rating Disabilities which assigns ratings 
based on the average impairment of earning capacity 
resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  When the 
issue involves a claim for an increased rating for hearing 
loss, the applicable rating will be determined by applying 
the numerical values listed in the audiometric examination 
report to the applicable rating tables.  38 C.F.R. § 4.85.  
It should be emphasized that "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
medical history of the veteran's conditions.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).            

Evaluations of defective hearing range from noncompensable 
to 100 percent and are based on organic impairment of 
hearing acuity as demonstrated by the results of speech 
discrimination tests together with average hearing 
thresholds, with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
of 1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes 11 auditory 
acuity levels, designated level I, for essentially normal 
acuity, through level XI for profound deafness.  See 
38 C.F.R. § 4.85.  As noted above, disability evaluations 
for hearing impairment are derived by mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).       

VA has amended the regulations pertaining to the 
evaluation for hearing loss since the appellant initiated 
his appeal.  These changes became effective June 10, 1999.  
Where laws or regulations change after a claim has been 
filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has 
done so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).       

The Board notes that the pertinent regulations do not 
contain any substantive changes that affect this 
particular case, but add certain provisions that were 
already the practice of VA.  See 64 FR 25202, May 11, 
1999, codified at 38 C.F.R. § 4.85.  The frequencies used 
for the evaluation of hearing loss, the percentage of 
speech discrimination used for the evaluation of hearing 
loss, and the tables used to determine the level of 
hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.    

The revised regulatory provisions also addressed the 
question of whether the speech discrimination testing 
employed by VA in a quiet room with amplification of 
sounds accurately reflect the extent of hearing 
impairment.  Based upon research, two circumstances were 
identified where alternative tables could be employed.  
One was where the pure tone thresholds in each of the four 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz are 55 
decibels or greater.  The second was where pure tone 
thresholds are 30 decibels or less at frequencies of 1,000 
Hertz, and are 70 decibels or more at 2,000 Hertz.  See 64 
FR 25209, May 11, 1999, codified at 38 C.F.R. § 4.86.  In 
the present case, the record does not disclose thresholds 
meeting either of these criteria.  

In regard to the appellant's claim for an increased 
(compensable) evaluation for bilateral hearing loss, the 
Board notes that the audiological findings from the 
appellant's most recent audiometric examination, which was 
in August 2002, translate into Level I hearing loss for 
the right ear and Level I hearing loss in the left ear.  
See 38 C.F.R. § 4.85.  Consequently, under either the old 
or the new rating criteria, such hearing acuity warrants a 
noncompensable evaluation.  38 C.F.R. § 4.87, Diagnostic 
Code 6100 (1998); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2002).  In addition, the January 1996, October 1996, 
January 1998, and January 1999 VA audiological findings 
also translate into Level I hearing loss for the right ear 
and Level I hearing loss in the left ear.  As stated 
above, under either the old or the new rating criteria, 
such hearing acuity warrants a noncompensable evaluation.  
38 C.F.R. § 4.87, Diagnostic Code 6100 (1998); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2002).       

Based on current audiometric findings, the noncompensable 
evaluation in effect for the appellant's service-connected 
bilateral hearing loss is appropriate and entitlement to 
an increased (compensable) evaluation is not warranted.  
Accordingly, the appellant's claim must be denied.  
Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the 
claim of entitlement to a compensable evaluation for 
bilateral hearing loss.  Gilbert v. Derwinski, 1 Vet. App. 
at 53 (1990).  The Board has carefully considered the 
testimony the appellant provided at his personal hearing 
in February 1997 and at his August 1998 video conference 
hearing before the undersigned Board member.  
Nevertheless, the Board is obligated to implement the law 
as it has been written.  As noted previously, the 
assignment of a specific disability evaluation for 
defective hearing is achieved by a purely mechanical 
application of the rating schedule.     

Turning to whether a higher rating might be assigned on an 
extraschedular basis, see 38 C.F.R. § 3.321(b)(1) (2002), 
the Board notes that the appellant has complained that he 
has problems hearing people in crowded places and that he 
has trouble hearing people on the telephone.  In addition, 
the appellant further states that he wears bilateral 
hearing aids, but that he is employed as a barber and is 
unable to wear the hearing aids when he cuts hair.  
Although the appellant has described his bilateral hearing 
loss as being so bad that an increased (compensable) 
rating ought to be assigned, there is no indication that 
problems he experiences present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards, so as to 
warrant the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) (2002).  See Bagwell v. Brown, 
337, 339 (1996).  The current evidence of record does not 
demonstrate that bilateral hearing loss has resulted in 
frequent periods of hospitalization or in marked 
interference with employment.  38 C.F.R. § 3.321.  It is 
undisputed that bilateral hearing loss has an adverse 
effect on employment, but, as noted above, the schedular 
rating criteria are designed to take such factors into 
account.  In the appellant's case, there is no indication 
that bilateral hearing loss is so unusually debilitating 
as to warrant a referral of his case for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b).  Therefore, the 
Board concludes that the RO's action in not referring the 
case for extraschedular consideration was consistent with 
the evidentiary record.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002), which became 
effective during the pendency of this appeal.  It is the 
Board's conclusion that the new law does not preclude the 
Board from proceeding to an adjudication of the claim 
addressed above.  The Board finds that further action by 
the RO in accordance with the VCAA is not necessary in 
this case. This is so because the requirements of the law 
have been satisfied.  In this regard, the Board notes that 
there is no indication that there is additional evidence 
that has not been obtained and that would be pertinent to 
the present claim.  The evidence of record includes 
outpatient treatment records from the Dallas VAMC, from 
November 1995 to January 1996, including audiometric 
examination reports dated in January and October 1996, a 
January 1998 VA audiometric examination report, a January 
1999 VA audiometric examination report, and an August 2002 
VA audiometric examination report.  The appellant has been 
afforded the opportunity to present evidence and argument 
in support of the claim, including at a personal hearing 
and at a video conference hearing before the undersigned 
member of the Board.  He has been provided a statement of 
the case and supplemental statements of the case informing 
him of the medical evidence necessary to substantiate his 
claim for an increased (compensable) rating for his 
bilateral hearing loss.  Thus, the Board finds that the 
discussions in the rating decision, the statement of the 
case, the supplemental statements of the case, and in the 
letters sent to the appellant from the RO during the 
course of the appeal have informed him of the pertinent 
law and regulations, and information and evidence that 
would be needed to substantiate his claim.  See 
38 U.S.C.A. § 5103 (West Supp. 2002).  Additionally, these 
documents have indicated to the appellant what would be 
required of him, and what evidentiary development VA 
undertook on his behalf.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). 

With respect to VA's duty to assist the appellant, the 
evidence of record shows that in October 1997, the RO 
requested outpatient treatment reports from the Dallas 
VAMC, from October 16, 1996 to the present.  However, in 
October 1997, the Dallas VAMC responded that there was no 
record of outpatient treatment reports from October 16, 
1996 to the present.  The Board further notes that in an 
October 1998 decision, the Board remanded this case.  As 
per the October 1998 remanded decision, in January 1999 
and August 2002, the RO afforded the appellant VA 
audiometric examinations pertinent to his service-
connected bilateral hearing loss.  In sum, the facts 
relevant to this appeal have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of the VCAA or the implementing 
regulations.  

The Board is aware that, to date, the RO has not 
adjudicated the appellant's claim under the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 1991 & 
Supp. 2002).  However, given the extent of the development 
and notification accomplished by the RO, the Board finds 
that full compliance with the provisions of these newly 
enacted laws has already been achieved in this case.  As 
such, the Board is satisfied that no prejudice to the 
appellant will result from an adjudication of his claim in 
this Board decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.  





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

